DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Rejections under 35 USC § 112
	Applicant’s arguments concerning the § 112 rejections have been fully considered and are persuasive. The previous § 112 rejections are overcome and withdrawn.

II.	Rejections under 35 USC § 102
	Applicant’s arguments concerning the § 102 rejections have been fully considered and are persuasive, to the extent that Imran alone fails to teach all of the limitations of previous claim 7 (now incorporated into claim 1), notably that a parameter of the heart is derived from accelerometer data. As such, the previous § 102 rejections are overcome and withdrawn.

III.	Rejections under 35 USC § 103
	Applicant’s arguments concerning the § 103 rejections have been fully considered but are not persuasive as explained below.

Furthermore, this limitation amounts to a statement of intended use since claim 1 is a system/apparatus claim, and the limitation does not otherwise impart any structural specific requirements to the device; as such, the claimed limitation is met by a device which is capable of being implanted in the “upper” part of the stomach, including Imran’s device (as noted in more detail in the rejections below). A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). For the same reason, since Imran’s device includes an 
Applicant also argues that the combination of Imran in view of Zhang does not result in the system of claim 1 because Zhang does not teach a device positioned in the stomach. The Examiner respectfully disagrees. Both Imran and Zhang teach implanted diagnostic devices that detect various physiological values of a patient, and are thus clearly analogous art (to the extent that Applicant might be suggesting otherwise). Furthermore, Imran alone addresses the claimed limitations concerning an implanted device in the stomach (and which is fully capable of being implanted in the “upper” stomach as noted above); the rejections do not rely on Zhang for providing/addressing that particular teaching. Nevertheless, it is noted that as a result of further search conducted in view of the claim amendments, an additional prior art reference has been discovered which more specifically addresses the notion of an implanted device in the stomach having an accelerometer which yields heart data, and the rejections have been updated to include that new reference.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, claim 16 recites that “the sensor” is part of “one of the second devices, also called a measuring device,” but later recites that “the sensor is an accelerometer able to measure values of an acceleration of the centralization device.” This appears to incorrectly refer to the embodiment of claim 1 in which the “sensor” is itself part of the centralization device (which is not the case for the embodiment of claim 16). There appears to be no support of a separate, “second” device measuring acceleration of the “first” centralization device. Rather, in the embodiment of claim 16, it is clear that the accelerometer would only be able to measure acceleration of the “measuring device” which is one of the “second devices.” As such, this limitation is new matter which necessitates the rejection of claim 16. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "upper" in claims 1 and 16 is a relative term which renders the claim indefinite.  The term "upper" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how far “up” in the stomach a device must be positioned for it to be considered to be in the “upper stomach.”
	Claims 2-6 and 8-15 are rejected by virtue of their dependence from rejected claim 1.
Additionally, claims 6, 8, 9 and 10 are rejected because they recite that “the sensor” is one or more other types of sensors other than an accelerometer, but all of these claims depend from claim 1 which already specifies that “the sensor” is an accelerometer. It is thus unclear whether these dependent claims are specifying an additional sensor of an additional type. For the purposes of examination, it will be assumed that Applicant intends these claims to recite additional sensors (i.e. in addition to the accelerometer of claim 1).	Additionally, claim 16 is rejected because the second-to-last line recites “the second device” which lacks proper antecedent basis since claim 16 previously recites “two second devices,” and as such it is unclear which of the “two” second devices is referred to by “the second device.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8-9, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0065571 A1 to Imran et al. (hereinafter “Imran”) in view of .
Regarding Claim 1, Imran teaches:
An implantable system (see e.g. “implantable device” in Para. 1; also see FIGS. 1A and 1B showing the implant site within the stomach) comprising: 
a first device/centralization device (10; see annotated FIGS. 1A-B below)), which is able to be fixed in a fixation position to a wall of the stomach of a patient (see e.g. FIGS. 1A and 1B), the centralization device being received in the stomach when the centralization device is in the fixation position (see e.g. FIGS. 1A and 1B), and
at least one second device (60), 
the implantable system being characterized in that the centralization device comprises a controller (40), an electrical supply (44) and an emitter/receiver (45) to permit communication between the centralization device and the second device when the second device is in a functioning position (see Para. 70), the second device being situated outside the body of the patient when the second device is in the functioning position (see Para. 70 and annotated FIG. 1A below), wherein: 
the centralization device comprises a sensor (18a-c) able to measure a value of a physiological parameter of the patient (see e.g. Paras. 61-62), the emitter/receiver being configured so as to transmit to a second device the measured values (see Para. 70), the (see Paras. 70, 78, 80, 88),
wherein the centralization device is in the upper part of the stomach of the patient when said centralization device is in the fixation position (see sensor 18c which is in the upper half of the stomach in FIG. 1A; alternatively, this amounts to a statement of intended use since this is a system/apparatus claim, and is thus met by Imran’s device which is fully capable of being implanted anywhere on the stomach wall, including an “upper” stomach wall portion),
and wherein the sensor is an accelerometer (see e.g. “accelerometer” in Paras. 32, 61, 62)


    PNG
    media_image1.png
    820
    757
    media_image1.png
    Greyscale


Imran fails to specifically teach that the physiological parameter determined from the accelerometer is “of the heart” of the patient. Another reference, Su, teaches an implantable device which can be implanted in a variety of locations including “close to the patient's digestive tract” (Para. 27) including an accelerometer that can detect heart sounds (see Para. 52: “IMD 20 also includes acoustic sensor 60, signal analyzer 62 and activity sensor 64. Acoustic sensor 60 generates an electrical signal based on sound or vibration, e.g., sensed heart sounds of patient 12, and may be implemented as a piezoelectric sensor, a microphone, an accelerometer, or other type of acoustical sensor”). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Imran to detect heart sounds using the accelerometer, as taught by Su, because doing so would advantageously provide additional useful diagnostic information of the patient.

	Regarding Claim 2, see “modulated RF signal” in Para. 70 of Imran.

Regarding Claim 3, see event memory 78 of Imran. 

Regarding Claim 6, see “ultrasound” in Para. 65 of Imran.

 Regarding Claims 8 and 11, see sensor types listed in e.g. Paras. 61-62 of Imran.

Regarding Claim 9, see discussion of biochemical sensors in e.g. Paras. 23, 30 of Imran. 
Imran alone therefore substantially teaches the limitations of claim 9, however it is noted that Imran fails to specifically teach a “catheter.” Nonetheless, Imran discloses a biochemical sensor(s) within the implanted system as discussed above. The Examiner previously noted that it is generally well known to provide a tube, port, catheter etc. in which to transport a bodily fluid for examination by a diagnostic device. Applicant's subsequent reply did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.”). Thus, although Imran’s disclosure is slightly ambiguous as to whether the biochemical sensor(s) includes some kind of “catheter” or port/tube etc., it would have been obvious to one skilled in the art as of Applicant’s effective filing date to provide a suitable entryway for the bodily fluids, such as a catheter, so that the fluids could effectively reach the sensor for evaluation.

Regarding Claims 14-15, Imran fails to specifically teach that the battery can be recharged via a chemical reaction or by converting mechanical forces to electrical energy. However, the Examiner previously took Official Notice that both of these energy recharging 

Regarding Claim 16, in addition to the discussion of claim 1 above (which shares many of the same limitations as claim 16), it is noted than Imran teaches that an accelerometer sensor can be embodied in a second device (see 19 in FIG. 1A; alternatively, see e.g. sensor 18c which, although shown having a wired connection to housing 11 in FIG. 1A, could instead have a wireless connection as described in Paras. 61 and 71, and could thus be considered a “second” device). 

s 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Su as applied to claim 1 above, and further in view of US 2010/0094102 A1 to Zhang et al. (hereinafter “Zhang”).
Regarding Claims 4, 5 and 12, Imran in view of Su teaches the system of claim 1 including the detection of heart sounds using an implanted accelerometer, but fails to specifically teach detecting heart failure. Another reference, Zhang, teaches an implantable device including multiple sensors including an implanted accelerometer for detecting heart sounds (see Paras. 45, 57) for detecting heart failure (see e.g. abstract, Para. 4, 45, 57). It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Imran in view of Su to use the collected sensor data to detect heart failure, as taught in Zhang, because doing so would advantageously yield additional useful diagnostic information of the patient.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Su as applied to claim 1 above, and further in view of US 2010/0106220 A1 to Ecker et al. (hereinafter “Ecker”).
	Regarding Claim 10, Imran further teaches another sensor including an optical emitter and detector (see e.g. Paras. 19, 34) but fails to specifically teach that this sensor is used for determining blood oxygenation. Another reference, Ecker, teaches another implantable device (see e.g. Para. 3) including various sensors such as an optical perfusion sensor 26 including an emitter and detector which functions as a pulse oximeter to measure blood oxygenation level (see e.g. Para. 45 of Ecker). Accordingly, it would have been . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Su as applied to claim 1 above, and further in view of US 2011/0295337 A1 to Albrecht et al. (hereinafter “Albrecht”).
	Regarding Claim 13, Imran in view of Su teaches the system of claim 1 as discussed above, but fails to teach a removable reserve of electrical energy and a connector able to receive the reserve of electrical energy, the reserve of electrical energy being able to electrically supply the controller when the reserve of electrical energy is connected electrically to the connector in a connection position. Another reference, Albrecht, teaches a device implanted in the stomach including a removable reserve of electrical energy and a connector able to receive the reserve of electrical energy, the reserve of electrical energy being able to electrically supply the controller when the reserve of electrical energy is connected electrically to the connector in a connection position (see e.g. Para. 82). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Imran in view of Su to include a removable reserve of energy (i.e. a battery) and connector as taught by Albrecht because doing so would advantageously provide a means for replacing the power source without needing to remove the entire system from the body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brynelsen ‘140: see Para. 14, 49, 59;
Wong ‘182: similar to Imran in the rejections above, see abstract and figures;
Robertson ‘055: generally relevant, see abstract and figures.
Reinert ‘861: see Paras. 28, 46, 50 (implanted device can be within or near stomach and can include accelerometer for measuring heart signals)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Wednesday, December 1, 2021